REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2005/0053188) discloses an x-ray imaging apparatus (1), comprising: a rotating (27) x-ray source (20) for emitting a radiation beam (5); an x-ray detector (23) positioned to receive radiation from the x-ray source (20); a beamformer (22) configured to adjust (via 26) a shape of the radiation beam (5) emitted by the x-ray source (20), such that a primary region of the x-ray detector is directly exposed to the radiation beam and at least one shadow region of the x-ray detector is blocked from direct exposure to the radiation beam (figs. 6a-6c) by the beamformer (22); a data processing system (30) configured to: receive measured projection data in the primary region and measured scatter data in the at least one shadow region (pars. 62, 107); and determine an estimated scatter in the primary region during a current rotation (fig. 7b) based on the measured scatter data in the at least one shadow region during at least one of a previous rotation (fig. 7a) or a next rotation (pars. 75-76); wherein coverage of the at least one shadow region during at least one of the previous rotation (fig. 6a: columns A-D) or the next rotation overlaps the primary region during the current rotation (fig. 6b: columns A-D). 
However, the prior art fails to disclose or fairly suggest an x-ray imaging apparatus, including: a data processing system configured to: determine an estimated scatter in the primary region during a current rotation of the x-ray source based on the measured scatter data in the at least one shadow region during at least one of a previous rotation or a next rotation of the x-ray source; wherein coverage of the at least one shadow region during at least one of the previous rotation or the next rotation overlaps the primary region during the current rotation at a common azimuth angle projecting onto a common plane, in combination with all of the other recitations in the claim. 

Regarding claim 10 and its dependent claim(s), if any, the prior art discloses a corresponding method.  
However, the prior art fails to disclose or fairly suggest a method of estimating scatter in x-ray images, including: determining an estimated scatter in the measured projection data during a current rotation of the radiation source based on the measured scatter data in the at least one shadow region during at least one of a previous rotation or a next rotation of the radiation source; wherein coverage of the at least one shadow region during at least one of the previous rotation or the next rotation overlaps the primary region during the current rotation of the radiation source at a common azimuth angle projecting onto a common plane, in combination with all of the other recitations in the claim. 

Regarding claim 20 and its dependent claim(s), if any, the prior art discloses a corresponding device. The prior art (e.g., US 2012/0207370) further discloses a radiotherapy delivery device comprising: a first source of radiation coupled to the rotatable gantry system, the first source of radiation being configured as a source of therapeutic radiation (par. 6); a second source of radiation coupled to the rotatable gantry system (par. 6), the second source of radiation being configured as a source of imaging radiation having an energy level (par. 96) less than the source of therapeutic radiation (par. 81; for a clinical linear accelerator, which has to be greater than energy corresponding to 125 kVp to treat); and a data processing system configured to: deliver a dose of therapeutic radiation to the patient via the first radiation source based on the patient image during adaptive IGRT (pars. 4-6).
However, the prior art fails to disclose or fairly suggest a radiotherapy delivery device including: a data processing system configured to: determine an estimated scatter in the primary region during a current rotation of the second source of radiation based on the measured scatter data in the at least one shadow region during at least one of a previous rotation or a next rotation of the second source or radiation, wherein coverage of the at least one shadow region during at least one of the previous rotation 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884